Citation Nr: 1617126	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral vascular disease. 


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1979 to November 1981 and from August 1985 to February 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

In an April 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  She was scheduled to appear for a hearing before the Board on February 24, 2016, but failed to appear.  

In March 2016, the Veteran reported that she was unable to attend the "examination" scheduled for February 24, 2016 because she was hospitalized, but indicated that she would like to reschedule the "examination."  The Board notes that the Veteran was scheduled for a hearing, not an examination on February 24, 2016, and therefore construes her statement as a request to reschedule her hearing before the Board.  Accordingly, as the Veteran was hospitalized, the Board has determined that good cause existed for the Veteran's failure to attend the hearing and to provide timely notification of the need to postpone the hearing.  

Additionally, in April 2016, the Veteran submitted a new power of attorney appointing Paralyzed Veterans of America as her representative.  Paralyzed Veterans of America has not yet submitted an informal hearing presentation and has not been provided an opportunity to review the claims file.  However, as the case is being remanded for a videoconference hearing, the Veteran's representative will have the opportunity to request the electronic claims file and to submit additional argument.  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a videoconference hearing before the Board at the RO, according to the date of her April 2014 request for such a hearing.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

